Citation Nr: 1750542	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-38 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 13, 2011 for the grant of service connection for a major depressive disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the VA RO in New Orleans, Louisiana.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in June 2017.

The issues of entitlement to: an increased rating for lumbar spine degenerative disc disease and chronic right shoulder dislocation; service connection for erectile dysfunction, a respiratory disorder, left lower extremity radiculopathy, traumatic brain injury, headaches, and sleep apnea; and to a TDIU are addressed in a separate decision under a separate docket number.  


FINDINGS OF FACT

1.  The October 1993, August 2001 and January 2004 rating decisions denying service connection for a psychiatric disorder became final because he did not disagree with the denial of that claim or submit new evidence in connection with the claim within one year of the rating decisions.  

2.  An application to reopen the Veteran's claim of entitlement to service connection for depression was received by VA on October 13, 2011, and service connection was granted effective that date.



CONCLUSION OF LAW

An effective date earlier than October 13, 2011 for the grant of service connection for a major depressive disorder is not warranted.  38 U.S.C.A. §§ 5110, 7105 (c) (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.156, 3.400, 20.200, 20.302 (a) and (b), 20.1103 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than October 13, 2011 for the grant of service connection for a major depressive disorder.  He contends that an earlier effective date is warranted because he suffered from depression prior to October 2011.  See June 2012 Statement in Support of Claim; see also June 2017 Hr'g Tr. at 8.  The Veteran asserts that the correct effective date should be the day after his separation from service.  See October 2014 Statement in Support of Claim.  At the time of the hearing, the Veteran also discussed physical issues that he has had and how those relate to his psychiatric disability.  As discussed below, the warranted effective date is dependent upon considering the date of the filing of claims and the effect of prior final decisions.

The Board finds that an earlier effective date for the grant of service connection for depression is not warranted because the earliest possible effective date has already been assigned.  Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q).  Here, the Veteran originally sought service connection for a psychiatric disorder, claimed as a nervous condition, in July 1993.  This claim was denied by way of correspondence sent to the Veteran in October 1993.  The Veteran did not appeal this decision and no new evidence was received within the appeal period, thus the decision became final.  See 38 U.S.C.A. § 7105 (c); see also 38 C.F.R. §§ 3.104 (a), 3.156, 20.200, 20.302 (a) and (b), 20.1103.  

In May 2001, he sought to reopen his claim for a nervous condition and also submitted additional claims.  His claims were denied in an August 2001 rating decision.  In September 2001, the Veteran submitted a Notice of Disagreement appealing the denials of entitlement to service connection for bilateral knee disorders, bilateral ankle disorders and a low back disorder.  See September 2001 Notice of Disagreement.   He did not disagree with the denial of service connection for a nervous condition and thus did not appeal the RO's determination with regard to that issue.  See Jarvis v. West, 12 Vet. App. 559, 561-62 (1999) (holding that based on the actual text of the claimant's NOD and expressing intent to appeal effective date only, NOD did not extend appeal to the issue of disability rating).  Thus, the May 2001 decision denying service connection for a nervous disorder became final.    

In September 2003, the Veteran again sought service connection for a psychiatric disorder, this time claimed as depression.  He also submitted claims for increased ratings for his service-connected disabilities.  The claims were denied in a January 2004 rating decision.  The Veteran submitted a Notice of Disagreement in December 2004, but again did not appeal the denial of service connection for depression.  Rather, he limited his appeal to the denial of increased ratings for his service-connected right shoulder and bilateral pes planus disabilities.  See December 2004 Notice of Disagreement.  Therefore, the January 2004 denial of service connection for depression became final.

On October 13, 2011, VA received the Veteran's claim to reopen his previously denied claim of entitlement to service connection for depression.  The Veteran's claim was granted and service connection for a major depression disorder was established effective the date of his reopened claim.  

Section 5110 (a) provides that the effective date of an award based on a claim reopened after final adjudication shall not be earlier than the date of receipt of the application therefor.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on October 13, 2011.  

Because the Veteran's major depressive disorder was related to his service-connected disabilities, service connection was established.  It does not follow, however, that because service connection for depression is warranted that the effective date of service connection be the date he filed his original claim or the date his psychiatric disorder began because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit held that pursuant to 38 C.F.R. § 3.400 (q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.

Concerning the Veteran's contention that the proper effective date should be the date following his separation from service, the Board notes that such an effective date is proper only where a veteran's claim is received within one year after separation from service and this claim leads to the grant of service connection.  See 38 C.F.R. § 3.400 (b)(2)(i).  In this case, while the Veteran did submit an application for benefits within one year of his separation from service, he did not assert a claim of entitlement to service connection for a psychiatric disorder in that application and, further, this is not the claim that led to the grant of service connection benefits.  See October 1980 Application for Compensation or Pension; see also November 1980 Supplemental Claim.  To the extent that the Veteran contends that his claim for a "stomach" disorder in the November 1980 supplemental claim was a claim for a nervous disorder or psychiatric disorder, the Board notes that the claim for a stomach disorder was denied in a September 1991 rating decision that was not appealed by the Veteran, and that any potentially unadjudicated claim for a psychiatric disorder was finally decided in the later rating decisions denying the Veteran's claim as discussed above.  

Under the law and absent a finding of clear and unmistakable error in a prior rating decision (which the Veteran does not allege here), there is no basis to assign an earlier effective date for service connection for a major depressive disorder.  Therefore, entitlement to an effective date earlier than October 13, 2011 for the grant of service connection for a major depressive disorder is denied.

As the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

ORDER

Entitlement to an effective date prior to October 13, 2011 for the grant of service connection for a major depressive disorder is denied.




____________________________________________
NATHANIEL J. DOAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


